t c memo united_states tax_court assaf f al assaf and rehab assaf petitioners v commissioner of internal revenue respondent docket no filed date rehab r assaf for petitioners william f castor for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies of dollar_figure for and dollar_figure for in petitioners’ federal income taxes the issue to be decided is whether the passive_loss_rules of section preclude petitioners from deducting leasing 1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated activity losses_incurred by their wholly owned limited_liability_company we hold that they do not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners resided in oklahoma city oklahoma at the time they filed the petition petitioner wife was a partner in the law firm of assaf cohlmia pllc the law firm in oklahoma city oklahoma during the years at issue during the same time petitioner husband was a medical doctor and worked full-time as a professor at the university of oklahoma health sciences center in oklahoma city oklahoma petitioner husband also provided consulting services to his wife’s law firm other attorneys and health maintenance organizations the services he provided included reviewing medical-malpractice cases serving as an expert witness performing mock surveys and providing training in quality assurance programs petitioner husband engaged in the consulting activity as a part of a professional practice plan within the university of oklahoma health sciences center which allowed its professors to pursue business activities outside the university relating to their area of expertise petitioners conducted their respective practices in the same office building the office building the office building was owned by agi consulting llc agi in which petitioners were each 50-percent shareholders petitioner husband’s consulting activities were conducted through agi while petitioner wife’s law practice was conducted apart from agi agi’s principal activity was providing legal support services to attorneys to whom it leased space agi therefore engaged in three kinds of activities it provided legal support services leased office space and offered consulting services agi employed an office staff consisting of at least three clerical support personnel to provide legal support services services included client intake answering phones taking messages filing documents at the courthouse and state capitol process serving express mailing binding briefs conducting legal research typing briefs and legal memoranda taking dictation managing a file room and photocopying agi also maintained an updated law library and conference facilities for its tenants agi provided other services including a security service trash removal janitorial services coffee service and general utilities agi owned the office equipment it leased to the law firm and nine or ten other tenant attorneys agi was reimbursed by the law firm other attorneys and petitioner husband for their shares of payroll and office expenses agi also offered petitioner husband’s consulting services to its tenants tenant attorneys leased space in the office building principally to obtain these services that agi offered petitioner wife exclusively managed agi’s leasing activities and legal support services during the years at issue this involved supervising agi’s office staff procuring supplies 2the law practice leased space from agi and used agi’s services performing or overseeing repairs and maintenance of the office building and office equipment paying agi’s bills and payroll depositing agi’s checks filing related employment_tax returns remaining on call days a week with the security service and overseeing tenants moving in and out of the office building on weekends agi incurred losses during the years at issue from the leasing activities and the legal support services both of which it classified as nonpassive and netted with its consulting activity income on its partnership returns agi had net losses of dollar_figure in and dollar_figure in agi issued schedule_k-1 partner’s share of income credits deductions etc each year to petitioners reflecting their distributive_share of the losses which they shared equally petitioners each reported their distributive_share of the losses in each year at issue on schedule e supplemental income and loss petitioner wife’s schedule e losses from agi for and reduced her self- employment income from the law practice respondent determined in the statutory_notice_of_deficiency dated date that agi’s leasing activities were per se passive and limited by the passive_activity rules in making that determination respondent cited petitioner wife’s law practice gross_income of dollar_figure in and dollar_figure in as evidence that she could not have devoted the necessary time to agi respondent determined consequently that petitioners did not qualify for an exception to the passive_loss_rules and should not have netted income from agi’s consulting services with losses from its leasing activities and legal support services petitioners timely filed a petition contesting respondent’s determination arguing that they qualified for an exception to the passive_loss_rules because of the nature of the services agi provided and because of the number of hours petitioner wife spent managing agi petitioner wife also disputes respondent’s claim that she worked full-time in her law practice claiming that the law practice income was mostly attributable to income earned on a flat-fee basis or for work performed in prior years opinion passive_activity_losses that exceed passive_activity income are generally disallowed sec_469 d passive activities include the conduct of any trade_or_business activities in which the taxpayer does not materially participate and rental activities without regard to whether the taxpayer materially participates sec_469 see also sec_469 sec_1_469-1t temporary income_tax regs fed reg date a rental_activity is any activity where payments are principally for_the_use_of tangible_property sec_469 there are several exceptions to the definition of rental_activity one of which petitioners assert applies sec_1 3the commissioner is given authority under sec_469 to prescribe regulations to carry out the provisions of the section as relevant here this statutory authority was carried out in sec_1_469-1t temporary income_tax regs fed reg date sec_1_469-5t temporary income_tax regs fed reg date and sec_1_469-9 income_tax regs see also sec_7805 4petitioners also argued that the leasing activity was nonpassive because petitioner wife qualified as a real_estate continued 1t e ii temporary income_tax regs supra respondent counters that agi’s leasing activities are per se passive in nature and that petitioners do not qualify for any exception instead respondent claims the losses by petitioners should have been suspended until a future date when petitioners had gains from passive activities see sec_469 we address first whether petitioners produced evidence sufficient to shift the burden_of_proof to respondent under sec_7491 we address second whether one of the exceptions to the definition of a rental_activity applies and whether petitioners materially participated in that activity burden_of_proof determinations of the commissioner in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 deductions are generally a matter of legislative grace and the taxpayer bears the burden of proving entitlement to claimed deductions 503_us_79 292_us_435 continued professional under sec_469 if a taxpayer qualifies as a real_estate_professional the rental activities of the real_estate_professional are exempt from classification as a passive_activity under sec_469 instead the real_estate professional’s rental activities are treated as a passive_activity under sec_469 unless the taxpayer materially participated in the activity sec_1_469-9 income_tax regs because we find that petitioners qualified for the extraordinary_personal_services exception petitioners are not engaged in a rental_activity and we need not address whether petitioners qualify for the real_estate_professional exception this burden however may shift to the commissioner to disprove entitlement to a claimed deduction if the taxpayer introduces credible_evidence complete with the necessary substantiation and documentation sufficient to fulfill the requirements of sec_7491 to shift the burden the taxpayer must also have complied with requirements to cooperate with reasonable requests by the commissioner for witnesses information documents meetings and interviews id the taxpayer bears the burden of proving that these requirements have been met snyder v commissioner tcmemo_2001_255 citing h conf rept pincite 1998_3_cb_747 in the context of the passive_loss_rules under sec_469 a taxpayer’s participation in an activity may be established by any reasonable means sec_1_469-5t temporary income_tax regs supra pincite see shaw v commissioner tcmemo_2002_ contemporaneous daily time reports are not required if the extent of participation may be established by other reasonable means sec_1_469-5t temporary income_tax regs supra reasonable means may include identifying services performed over a period of time and the approximate number of hours spent performing the services during that period based on appointment books calendars or narrative summaries id although the sec_7491 applies to examinations commencing after date and therefore applies here see internal revenue restructuring and reform act of publaw_105_206 sec 112_stat_726 regulations are vague they do not allow a post-event ballpark guesstimate fowler v commissioner tcmemo_2002_223 in testimony and exhibits petitioner wife produced credible_evidence to establish that she met the requisite time requirements 116_tc_438 petitioner wife did not comply however with respondent’s reasonable request to view redacted law practice time sheets accordingly we find that sec_7491 does not shift the burden_of_proof to respondent petitioners therefore bear the burden of proving by a preponderance_of_the_evidence that they qualified for an exception to the definition of a rental_activity extraordinary_personal_services we address next whether petitioners qualify for the extraordinary_personal_services exception to qualify for the extraordinary_personal_services exception petitioners must prove that the activity was not a rental_activity under sec_469 in so doing petitioners must prove that the use by customers of agi’s real_property was incidental to their receipt of agi’s services sec_1_469-1t temporary income_tax regs supra pincite very little guidance exists on the meaning of extraordinary_personal_services and no reported case by this 6the extraordinary_personal_services exception is separate from another exception not at issue here where the rental of property is incidental to a nonrental activity see sec_1_469-1t temporary income_tax regs fed reg date unlike the extraordinary_personal_services exception this exception involves a computational analysis see sec_1_469-1t compare sec_1_469-1t temporary income_tax regs supra court has addressed the extraordinary_personal_services exception with facts similar to ours two cases involved equipment_leasing activities that are distinguishable from the facts here kessler v commissioner tcmemo_2003_185 hairston v commissioner tcmemo_2000_386 neither case is dispositive both cases concerned equipment_leasing activities while we are addressing real_property leasing activities in conjunction with legal support services moreover the taxpayers in both hairston and kessler personally owned the equipment they leased to their wholly owned companies which in turn leased the equipment to third-party end users in each case the lease provided that the taxpayers’ company would perform equipment maintenance the taxpayers therefore performed maintenance services not in their role as owners of the equipment but rather in their role as corporate officers or employees the court consequently found that the services performed were unrelated to the taxpayers’ leasing activities kessler v commissioner supra hairston v commissioner supra here agi owned the real_property that it leased to tenants not petitioners and agi provided the services agi was therefore the lessor and service provider moreover the services provided in hairston and kessler were minimal in comparison with the legal support services agi provided to its attorney-tenants while the services in hairston and kessler involved maintaining and servicing equipment agi provided extensive services only one case has previously determined that the services provided were extraordinary welch v commissioner tcmemo_1998_310 welch involved personal service contracts in which the taxpayer a carpenter contracted with movie production companies to construct movie sets the taxpayer also leased tools and equipment to the production companies the court found that the movie company’s primary motivation was to obtain the taxpayer’s services and not to lease his equipment id similarly we find that agi’s attorney-tenants leased from agi primarily to obtain its legal support services and not to lease its office space the regulations provide examples regarding when the extraordinary_personal_services exception might apply two examples concern the use by patients of a hospital’s boarding facilities and the use by students of a boarding school’s dormitories see sec_1_469-1t temporary income_tax regs supra pincite in each the use of the premises was 7further the court in hairston v commissioner tcmemo_2000_386 stated that no credible_evidence supported taxpayers’ contention that extraordinary services were performed the court found rather that the taxpayers individually had little or no responsibility for maintaining the equipment under the lease and that the taxpayers merely serviced and maintained equipment they rented in contrast the record supports petitioners’ contention that petitioner wife was continuously engaged in providing extensive legal support services 8additional examples in the regulations address the extraordinary_personal_services exception in the context of leasing photographic equipment_leasing tractor trailers and leasing a taxi see sec_1_469-1t examples temporary income_tax regs supra pincite4 we do not find these examples analogous to our facts incidental to the services offered id the facts in our case are more akin to those services offered by a hospital or school where the prime concern of the tenants is the receipt of services whether medical teaching or in our case legal while the space leased may have factored into the attorney- tenants’ determination it was incidental to the services they received agi provided substantial support services to its tenants and agi’s tenants leased space exclusively so that they would have the benefit of those services specifically agi provided its attorney-tenants with a paralegal a legal intern a law clerk an up-to-date law library a computer with legal research capabilities and two conference rooms agi’s employees performed client intake answered phones took messages filed documents at the courthouse and state capitol typed briefs took dictation referred cases scheduled depositions and court reporters arranged travel managed a file room and file storage and performed legal research agi also offered petitioner husband’s expert consulting services as well as referrals for medical-related cases witnesses for petitioners testified that agi’s services to its tenants were unique in the area close to the courthouse and that they would not have moved onto the premises if the support services were not provided we find of particular significance that agi performed legal research for its attorney-tenants 9after the years at issue agi also provided tenants with video-conferencing equipment overall testimony established that the services were the crucial determinant in attorneys’ choosing to lease from agi and we found the testimony on behalf of petitioners credible and compelling see 470_us_564 we therefore find the payments to agi were principally for the services provided and not for the space leased consequently the leasing activity is not a rental_activity material_participation finally to qualify the losses as nonpassive petitioners must carry their burden to prove not only that the extraordinary_personal_services exception applies but also that petitioners materially participated in the activity material_participation is defined as involvement in the operations of an activity that is regular continuous and substantial sec_469 a taxpayer may also satisfy the material_participation requirement if the individual satisfies any one of seven regulatory tests see sec_1_469-5t temporary income_tax regs supra pincite see also lapid v commissioner tcmemo_2004_222 citing mordkin v commissioner tcmemo_1996_187 which upheld the regulatory safe_harbor tests letting taxpayers prove material_participation by showing they spent a certain number of hours on an activity the test most applicable in this case is whether petitioner wife participated in the nonrental activity for more than hours during the year see harrison v commissioner tcmemo_1996_509 sec_1_469-5t temporary income_tax regs supra pincite participation generally means any work done in an activity by an individual who owns an interest in the activity sec_1_469-5 income_tax regs petitioner wife has shown through exhibits and testimony that she provided regular and substantial services to agi’s tenants petitioner wife was daily onsite and in charge of agi’s leasing activities and legal support services during the years at issue she estimated in retrospect that her total time spent on office leasing activities was approximately big_number hours per year as the onsite manager of agi’s legal support services petitioner wife supervised the office staff met the business and legal needs of nine to ten tenant attorneys and other non- tenant attorneys petitioner wife also performed payroll accounts_payable and accounts_receivable services and maintained the law library respondent argues that while petitioner wife provided a good_faith estimate of her time spent in agi’s activities it was not based on any objective measure and the lack of contemporaneous logs or calendars cast doubt on her pretrial estimate of time spent in the activitiesdollar_figure as a result 10it is not clear whether respondent disputes that petitioner wife materially participated in the activity for example respondent discusses shaw v commissioner tcmemo_2002_35 which held that a taxpayer had not materially participated in a passive_activity respondent also claimed that petitioner wife did not adequately document the extent of time she spent on the activity respondent’s arguments however focused primarily on the number of hours petitioner wife worked in relation to the real_estate_professional exception which requires among other things that petitioner wife spend in excess of hours on the activity because our holding does continued respondent contends that petitioner wife’s estimate was neither reasonable nor reliable petitioner wife counters that she still performs the same activities which are at issue in this case so the computations of time were not based on distant memories based on testimony regarding petitioner wife’s onsite management of agi’s employees petitioner wife contends she has adequately satisfied the requirement that she materially participated in the nonrental activity we have no doubt that petitioner wife spent substantial time on the leasing activities and legal support services although this court has not always accepted a post-event narrative of participation we find petitioner wife’s description of her participation when combined with witness testimony and the objective evidence in the record to be credible and we therefore conclude that petitioner wife materially participated in the activity by participating for more than hours during the year see harrison v commissioner tcmemo_1996_509 accordingly petitioners have satisfied their burden of showing continued not require an analysis under the real_estate_professional exception we apply respondent’s argument to whether petitioner wife materially participated in the nonrental activity moreover shaw is distinguishable from the present case because many of the hours the taxpayer alleged to have spent materially participating in the passive_activity in shaw were in fact investor type activities which are not includable unless the individual is directly involved in the day-to-day management or operations of the activity sec_1_469-5t temporary income_tax regs fed reg date as we have shown petitioner wife daily participated in the management and operations of the activity petitioner wife materially participated in the nonrental activity see sec_469 h in conclusion we find that the payments the attorney- tenants paid to agi were principally for_the_use_of the extraordinary_personal_services and that the property leasing was incidental to the services agi offered having also determined that petitioners materially participated in the leasing activity we find that agi’s activities are not passive activities agi’s losses therefore are nonpassive and may be netted with agi’s other income in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioners
